Broyles, C. J.
1. The seven grounds of the amendment to the motion for a new trial complain of various excerpts from the court’s charge upon the law of involuntary manslaughter, and in each^ground it is alleged that the excerpt excepted to was error *324because there was no principle of involuntary manslaughter involved in the case, and the excerpt was contrary to law. One of the grounds alleges further that the “instructions [upon the law of involuntary manslaughter] of the court were inapplicable in this case, not the correct principle of law to have been given the jury in this case under the evidence, and the contentions of the State and the defendant.” Another of the grounds alleges that such instructions were “contrary to the law and evidence” in the case. In none of the grounds, .however, is any of the evidence set forth therein or attached thereto as exhibits. It follows that the grounds are not complete and understandable within themselves. It would require a study of the brief of the evidence before this court could determine whether the trial court erred in instructing the jury upon the law of involuntary manslaughter. See, in this connection, Beavers v. State, 33 Ga. App. 370 (2) (126 S. E. 305). However, if these grounds be considered upon their merits they show no error. Under the evidence in the case, a failure to have charged the law of involuntary manslaughter would have been error.
2. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.

Lulce and Bloodworih, JJ., concur.